                                       IN THE UNITED STATES DISTRICT COURT
                                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                                NORTHERN DIVISION
                                                  No. 2:19-CV-27-BO


      CURRITUCK COUNTY, NORTH                                )
      CAROLINA,                                              )
                    Plaintiff,                               )
                                                             )
      V.                                                     )                      ORDER
                                                             )
  ELIZABETH E. LETENDRE,                                     )
                  Defendant.                                 )


                         This cause comes before the Court on plaintiffs motion to remand and defendant's motion
                                                   .             '

  for an injunction pursuant to the All Writs Act, 28 U.S.C. 1651(a). The appropriate responses and

 replies have been filed and a hearing
                                  ,,   on the matters was held before the undersigned on February
 !     ..        :   ~

 ?, 2Q?,Q; at Elizabeth City, North Carolina.
 '.         '   . 'l•
                                                            In the posture, the motions are ripe for ruling and, for
                                             ',·
 the reasons that follow, both motions are denied.

                                                        BACKGROUND

                     · This case arises out of a dispute over a building project constructed on a 3.67-acre lot at

  1441 Ocean Pearl Road in Currituck County, North Carolina. Defendant, Elizabeth LeTendre, is

. a resident of Massachusetts and owns the property and the dwelling. The parcel is within Currituck:

 Cbunty; s zoning jurisdiction and is subject to its Unified Development Ordinance (UDO).                      Th6
North Carolina Court of Appeals has described the building project as comprising 15;000 squar~

·_feet·and consisting of: "a three-story main building that includes cooking, sleeping, and s~itary

facilities" and two "two-story s1de buildings that include sleeping and sanitary facilities. The main

building and side buildings are connected by conditioned hallways so that all three may be used

together as one unit, and each of the three buildings is approximately 5,000 square feet." Lorig v.
   Currituck Cty., 248 N.C. App. 55, 56 (2016) (internal quotations omitted). This building project

  has resulted in a series of cases litigated before the Currituck County Board of Adjustment and in

  the state courts of North Carolina. The primary litigated issue has been whether LeTendre's plans

  satisfied the Currituck County UDO's definition of a single family dwelling. LeTendre's lot is

  located in the Single Family Residential Outer Banks Remote zone, in which the UDO permits

  single family detached dwellings. Single family detached dwellings are defined by the UDO as "a

  residential building containing not more than one dwelling unit to be occu11ied by one family, not

  physically attached to any other principal structure." [DE 1-3] Compl. 16.

               In November 2013, the Currituck County Planning Director issued a letter of determination

 finding that LeTendre's revised project plans constituted a single family detached dwelling and

  complied with the county's UDO .. LeTendre's neighbors, Marie and Michael Long, appealed the

  letter of determination to the Currituck County Board of Adjustment. The Board of Adjustment

  held that LeTendre's plans depicted a home that satisfied the UDO's definition of a single family

  dwelling. · The Longs then appealed that decision to the Currituck County Superior:        C~urt. · 'iJ
       .                                                                                                .

  December 2014, the superior court also ruled the plans reflected a single family dwelling in

  compliance with the UDO. Long v. Currituck County and LeTendre, 14-CVS-228.

           The Longs again appealed, and on June 21, 2016, the North Carolina c·ourt of Appeals held

. that LeTendre's project included multiple buildings, none of which were accessory structures, ari.d

 · that the project did not satisfy the UDO's definition of a single family dwelling. Long v. Cu~rit~~i,

  Cty., 248 N.C. App. 55, 64 (2016). The court of appeals reversed the superior court's ruling and

  remanded for further proceedings consistent with its opinion. Id. On September 24~ 2016~           the
 ·. superior court ordered that the Board of Adjustment's decision and the letter of det~rinination wet~
   '       •    J
  reversed.



                                                      2
                In March 2015, during the appeals process, LeTendre received a building permit for the'
 building project from the County. Construction was allegedly 95% complete when the court of

 appeals filed its opinion and by the end of2016 the construction ofthe project was complete.'                             dn.,
 February 1, 2017, the County sent LeTendre a notice of violation, instructing her to bring the

 building project into compliance. LeTendre appealed the notice of violation to the Board of

 Adjustment, but no hearing has taken place. LeTendre submitted another set of construction plans

 tp the County, and on March 27, 2017, the County sent LeTendre a letter of determination finding

 that the 2017 plans, which depicted the same buildings as the 2013 plans, was not in compliance
                                                                                                                           ..
 with the UDO. Also on March 27, 2017, LeTendre filed a complaint and request for preliminary

 injunction in Currituck County Superior Court. LeTendre v. Currituck County, 17-CVS-146.

                On June 9, 2017, the superior court entered a preliminary injunction against the County's

 February 2017 notice of violation and 2018 letter ~f determination. The superior court ordered the
 :•.     . ..         ,. ' .   ·.    ..                                           .      ,; : ,; . . '·,                ' . 'i
 County to "deem the home approved by the County Building permit issued in March 2015 to'be·a
  ·.. ·! ;        .                   .                                                      . ' ; '. . " )   ' ~ . '; : . ' . ; ..
 siri.gle-family detached dwelling for purposes of the Currituck County Unified Development

 Ordinance; to rescind the Stop Work Order issued in September 2016' and the Notice of Violation

 issued in February 201 7; and to permit Plaintiff to complete construction of her project ~d then

. allow occupancy." Letendre v. Currituck Cty., 817 S.E.2d 73, 78 (N.C. Ct. App. 2018). The

· superior court also denied the Longs' motion to intervene.

                The County appea~ed the preliminary injunction. On August 15, 2017, presumably while

the County's appeal was pending,          the County issued LeTendre a certificate of coinplianc'e for th~
proJect, 'aes~ribing it as a sirigle family dwelling. The court of appeals uitimately rJv'erselth.e

sup~rior court's entry of a preliminary injunction by opinion filed May 15, 2018. Letendre, 8'17




                                                       3
  S.E.2d at 107. On February 15, 2019, the County notified LeTendre that it had revoked her

  certificate of compliance.

           On August 5, 2019, Currituck County filed a complaint against LeTendre in the Curritu:tk

 .County Superior Court seeking, inter alia, a declaration and prohibitory injunction under state law

  as well as _an order of abatement and/or mandatory injunction compelling LeTendre to conform

  the building project to comply with section 10.51 of the Currituck County UDO and prior decisions

  of the North Carolina Court of Appeals. LeTendre removed Currituck County's complaint to this

 .Court on the basis of its diversity jurisdiction and asserted counterclaims against the County.

          Following LeTendre's removal of Currituck County's case to this Court, Currituck County

  and Michael P. and Marie C. Long filed a motion for injunctive relief in the closed Curritu~k

  County Superior Court proceeding, 14 CVS 228, styled Long v. Currituck County, North Carolina

 · ~ndElizabeth LeTendre. [DE 23-1]. In their joint motion, the Longs and Currituck County so~ght

 ancillary injunctive relief under N.C. Gen. Stat. § 160A-393(m) seeking an order enforcing         'the
 ~ourt of appeals' decision in Long v. Currituck County, 285 N.C. App. 55 (2016),.and ·orderi~g

 LeTendre to either move 0r remove her allegedly unlawful buildings from the 1441         Oce~ Pearl
 Road lot. The Superior Court granted the Longs' and Currituck County's request for injunctive

 relief and declined to stay its order to allow the litigation in this Court to proceed. [DE 23-3; ·23-

 4].   LeTendre's motion for injunction under the All Writs Act was filed in this Court following the

 superior court's denial of her inotion to stay the state proceeding.

          A few days after Currituck County and the Longs filed their joint motioh 1n Curritu6k
                                                                                                    .. ,··,
 ·county Superior Court, Currituck County filed a motion to remand this case to Curritu~k;Co~tf

· Currituck County argues that the doctrines of Burford and Younger abstention apply and counsel




                                                   4
·against this Court adjudicating the County's complaint and LeTendre's counterclaims. LeTendre

 opposes remand.

                                             DISCUSSION

 I.        Motion for injunction under the All Writs Act.

           The All Writs Act provides that the federal courts "may issue all writs necessary or

 appropriate in aid of their respective jurisdictions and agreeable to the usages and principals .of

 law." 28 U.S.V. § 165l(a). It authorizes federal courts to "issue such commands ... as may be
                   I



necessary or appropriate to effectuate and prevent the frustration of orders it has previously issued

 in its exercise of jurisdiction otherwise obtained." United States v. New York Tel. Co., 434 U.S.

 159, 172 (1977).

           The Anti-Injunction Act, however, provides that a federal court "may not grant an

 injunction to stay proceedings in a State court except as expressly authorized by an Act of

 Congress; or where necessary in aid of its jurisdiction, or to protect or effectu~te its Judgm~nts'.;,

 18    u:s.c: § 2283.   The Anti-Injunction Act is an "absolute prohibition against any inj{mction     of
· any st~te-court proceedings, unless the injunction falls within one of the three specifically defined

. exceptions in the Act." Vendo Co. v. Lektro-Vend Corp., 433 U.S. 623,630 (1977).

          LeTendre's cmmterclaims against Currituck County include, among others, claims under
.i..          ,•

42 U.S.C. § 1983 for inverse condemnation and unconstitutional taking as well as violation of her

equalprotectiondghts secured by the Fourteenth Amendment. Section 1983 is          an ~ct ofCongre~;
. which falls within the expressly authorized exception to the Anti-lnjunct1on Act. •. Mitchuin 4
                                   .                                                 .'   .   .   .   '',.



Foster,.407 U.S. 225, 243 (1972). •However, merely because an injunction may issuldc,es n:ot

mean that it should or must. Chick Kam Choo V. Exxon Corp., 486 U.S. 140, 151 (1988). Rather,

.a federal court must be restrained by principles of equity, comity, and federalism, and should only



                                                   5


                                                                                                      ,:;-
 stay a state court proceeding where the moving party's § 1983 claims could not be giveri therr

 intended scope in the absence of an injunction. Mitchum, 407 U.S. at 238, 243. Here, it is plain

 that LeTendre will be able to prosecute her § 1983 claims even in the face of a state court order to

 enforce the decisions of the state court of appeals. See also Knickv. Twp. ofScott, Pennsylvania,

 139 S. Ct. 2176 (2019) (discussing taldng claims and holding that "As long as an adequate

 provision for obtaining just compensation exists, there is no basis to enjoin government action

 effecting a taldng.").

                Nor would an injunction be, as LeTendre argues, in aid of this Court's jurisdiction; ''The

rule is well established that where federal and state courts have concurrent jurisdiction over actions

.involving an identical issue and both are in personam the actions may proceed simultaneousli and

neither court may enjoin the other proceeding." St. Paul Fire & Marine Ins. Co.·v.                    Lack,.443,F.2d
404,407 (4th Cir. 1971); see also United States v. Schurkman, 728 F.3d 129,-138 (1d Cir.                                                  2013).
Ffually, the third exception to-the Anti-Injunction Act is inapplicable, as this Court has not eri.t~~~d

judgment               in this matter that would need protecting or effectuating. Bryan v. Bel/South Co~m~ ;iis;
Inc., 492 F.3d 231,236 (4th Cir. 2007).
               Accordingly, the Court, in its discretion, declines to enter the injunction sought by

-LeTendre.
                                                                                                       .,   1       ,       :;_       ·-·:            .:1:U
IL             · Motion to remand.
                                    .                                                            .                  r''          . . . ' :·.- __::\·

               Currituck County asks this· Court to remand based upon the doctrines                  ot 131-trford' Afltl
 .    -          .                                                                             :,;     ..... ·,·            ,:                    .    ·;'

Younger abstention. See Burford v. Sun                   Oil Co., 319 U.S. 315, 316 (1943);   Younger                     v: Hattis;
. ·_      '·    . ,'    '   .   .       -   ·-:      .                                    •             '       ...                               ':,. :·.,1
401 U.S~ 37, 38 (1971). It is undisputed that this case was properly removed and that tills Court

hai; j&isdiction over the compfaint and counterclaims.



                                                                                                                                                   '.·I,
                                                              6

,,,

                                                                                                                                ,.j
                                                                                                                '    . .;   ~   - ;   ~   :   .
                                                                                                      '                   .
                                                                                                  1
           Federal courts typically have an unflagging duty to exercise their jurisdictio·n, to :d~cide'

.... cases which are properly before them. Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 716 (1996}

   Abstention under Burford applies to federal courts sitting in equity

           (1) when there are "difficult questions of state law bearing on policy problems of ·
           substantial public import whose importance transcends the result in the case then at
           bar"; or (2) where the "exercise of federal review of the question in a case and in
           similar cases would be disruptive of state efforts to establish a coherent policy with
           respect to a matter of substantial public concern."

   New Orleans Pub. Serv., Inc. v. Council ofCity ofNew Orleans, 491 U.S. 350,361 (1989) (citation

   omitted). Burford abstention has often been found to be appropriate in state and local land use and

   zoning cases because a federal decision would be disruptive of a state's establishment of a coherent

   policy with respect to a matter of public concern. See, e.g., MLC Auto., LLC v. Town ofS. l'ines,

   532 F.3d 269, 282 (4th Cir. 2008). However, zoning and land use cases do not automatically

   require federal courts to abstain under Burford. Washington Gas Light Co. v. Prince qeorge 's

   Cty. Coun_cil, 711 F.3d 412, 419 (4th Cir. 2013).

          The Court in its discretion determines that Burford abstention is not warranted in this case.

   This Court will not be required to answer difficult or disputed questions of state law, and strong
     .       ,,                .   :   .                                             '.   ; . .       ,;   . ,.,,\
   state interest alone is an insufficient ground on which to abstain under Burford. Martin v. Stewart,

   499 F.3d 360, 369 (4th Cir. 2007). Moreover, the Court plainly has jurisdiction and may proce~d
                                                                                      '                    .

  . to consider LeTendre's counterclaims, including her vested rights and equai protection claims.

   See, e.g., Griffin Farm & Landfill, Inc. v. Town of Unionville, No. 3:10-CV-250-RJC-'osc;:io'i:i

 . WI/325'77·89, at *3 (W.D.N.C. Aug. 8, 2012) (examination of whether party acquired vested right

   under North Carolina law); To~n of Nags Head V. Toloczko, 728 F.3d 391, 398 (4th Cir. 2013)

   (citation omitted) (that equal protection claim and zoning law are intertwined does not necessarily

   mean that the equal protection claim is "state law in federal clothing."). Additionally, inverse



                                                    7
                                                                                           ,. ,                . ri...:
 condemnation claims need not be litigated in state court before proceeding in federal court.. Kriitk,

 139 S. Ct. at 2179.

                         Mindful that the balance between federal and state interest "only rarely favors abstention,"·

 Quackenbush, 517 U.S. at 726, the Court determines that abstention under Burford is not

 appropriate in this case, and that if it were, the Court would exercise its discretion not to abstain.

                     Under Younger, a federal court must "abstain from exercising jurisdiction and interfering

 in a state [] proceeding if 1) there is an ongoing state judicial ·proceeding brought prior to

 substantial progress in the federal proceeding; that (2) implicates important, substantial, or vital

 state interests; and (3) provides adequate opportunity to raise constitutional challenges." Nivens
                                                  '
 v. Gilchrist, 444 F.3d 237, 241 (4th Cir. 2006); Laurel Sand & Gravel, Inc. v. Wilson, 519 F.3d

 156, 165 (4th Cir: 2008).

                · First, there is no pending litigation which was brought prior to substantial progref;~ in tlus

tase. The County filed thi~ action in August 2019, and it filed its motion seeking'fo'eiio~ce

judgment in tlie closed Long proceeding after this case was removed to. this Court.· s·econd~

"[a]bstention is not in order simply because a pending state-court proceeding involves the same

subject matter." Sprint Commc 'ns, Inc.                                             V.    Jacobs, 571 U.S. 69, 72 (2013). Younger involved                                       i
state criminal prosecution, and, although its holding has been extended to apply where ther~ 'is                                                                        'an
·. ongoing civil case which is quasi-criminal in nature or akin to a criminal proceeding; the S~prefu~
·! ;,_.::··   1,. · :·-,                ·   j   ;       •

· Court has cautioned against extending Younger to virtually all parallel federal and state
                     ;          '   .                                                                                                      .       •       ! )\   ~ i I : ·,

proceedings. Id at 72, 81.
                 •          •   . I•                •       ' '   I   [   ' :   j        • •   )       •                     •,   '   '.       ;   • , ,     ~-~, ,.'   ' , ,'   ,



                 For these reasons, the Court determines that the requirements for Younger abstention are

.not p~esent in this action, and it declines to abstain on that ground.




                                                                                                   8
            Also pending before the Court is a motion by Marie and Michael Long to intervene in this

...... action for the limited purpose of opposing LeTendre's request for an injunction. Because the Court

    has denied the motion for injunction, the motion to intervene is denied as moot.


                                              CONCLUSION

            Accordingly, and for the foregoing reasons, the motion to remand [DE 15] is DENIED aiid

    the motion for an injunction pursuant to the All Writs Act [DE 21] is also DENIED. The motion

    to intervene [DE 31] is DENIED AS MOOT.




    SO ORDERED; this ~day of February, 2020.




                                                 ~    M A~
                                                 TRRENcE w. BOYLE
                                                                  ~
                                                  CHIEF UNITED STATES DISTRICT JUDGE




                                                     9
